Case 3:15-cr-00101-REP Document 86 Filed 08/17/21 Page 1 of 12 PagelD# 819

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

UNITED STATES OF AMERICA

Vv. Criminal No. 3:15cri101

STEPHAN R. SMITH

MEMORANDUM OPINION

This matter is before the Court on the defendant’s SECOND
MOTION FOR COMPASSIONATE RELEASE PURSUANT TO SECTION 603(b) OF
FIRST STEP ACT (ECF No. 77) (“Second Motion”). Having considered
the Second Motion, the United States’ Response in Opposition to
Defendant’s Second Motion for Compassionate Release (ECF No. 81),
and the DEFENDANT'S REPLY TO THE GOVERNMENT’S RESPONSE TO HIS
SECOND MOTION FOR COMPASSIONATE RELEASE (ECF No. 85), it is hereby
ORDERED that the SECOND MOTION FOR COMPASSIONATE RELEASE PURSUANT
TO SECTION 603(b) OF FIRST STEP ACT (ECF No. 77) will be denied.

BACKGROUND

On October 22, 2015, Stephan R. Smith pled guilty to Counts
One and Three of a three-count indictment. Count One charged a
conspiracy to distribute five kilograms or more of cocaine and
Count Three charged possession of a firearm by a convicted felon.

According to the record, the conspiracy involved in Count One
Case 3:15-cr-00101-REP Document 86 Filed 08/17/21 Page 2 of 12 PagelD# 820

lasted from November 2012 to November 2013 and during that time
Smith distributed approximately two kilograms of cocaine per month
and, as part of the conspiracy, he possessed ammunition and two
firearms (a semi-automatic handgun and a revolver). According to
the record, Smith dealt in both cocaine powder and cocaine base.
His practice, according to the evidence, was to buy two kilograms
of cocaine at a time, converting some into crack, breaking the
kilograms down into ounces for redistribution, and selling the
cocaine for approximately $1,400 per ounce. Smith had
approximately eight sub-dealers to whom he was selling both cocaine
base and cocaine powder in multi-ounce quantities. According to
the Presentence Report, Smith’s operations were profitable because
he had a total net worth of approximately $117,000 at the time of
convictions.

The total offense level for the offenses of conviction was
31. Smith’s criminal history category was IV. He appears to have
had no juvenile convictions. His convictions as an adult included
convictions for possession of heroin and marijuana in 1996 for
which he received a suspended sentence; a conviction for possession
of cocaine in 2000 for which he received a five year sentence with
four years and nine months suspended; and a conviction in 2002 for
conspiracy to distribute cocaine for which he received a sentence

of five years in jail with four years and six months suspended.
Case 3:15-cr-00101-REP Document 86 Filed 08/17/21 Page 3 of 12 PagelD# 821

He also had convictions for numerous traffic convictions and
assault and battery. The applicable guideline sentence for Count
One was 151 to 188 months and for Count Three, 180 months. Those
terms were combined. The statutory maximum for Count One was ten
years to life and the maximum term for Count Three was ten years.

On October 26, 2015, Smith was sentenced to a term of
imprisonment of 188 months and the sentence was reduced to 120
months of incarceration subsequently. The defendant is currently
confined in FCI Petersburg.: Smith is actually confined to the
FCI Petersburg Low, a low security facility. His release date is
March 20, 2024. FCI Petersburg Low houses 646 inmates but it is
a part of a larger facility. As of the date of the filing of the
Government's papers, there were no inmates or staff members at FCI
Petersburg Low who tested positive for COVID-19 and there were 275
inmates and 39 staff members who previously tested positive for
COVID-19 and have since recovered.

Smith mailed a request for compassionate release to the Warden
who denied the request advising that the defendant’s medical issues

were “being well managed at this point and not causing a life

 

1 For reasons not obvious, the filing by the Probation Office (ECF
No. 80) contains a notation respecting information from an attorney
at the Butner Legal Center respecting Smith’s exhaustion of

remedies. But the record shows that the documents referred
therein to were submitted to the Warden at FCI Petersburg. (ECF
No. 81-1).
Case 3:15-cr-00101-REP Document 86 Filed 08/17/21 Page 4 of 12 PagelD# 822

threatening medical problem,” and that the defendant is “stable,
can perform all Activities of the Daily Living (ADL) independently
and [the defendant’s] medical issues do not diminish [his] ability
to function in a correctional setting.”

Smith thereafter filed this motion arguing that he is
particularly susceptible to contracting COVID-19 because of
medical conditions including hypertension, hyperlipidemia, severe
obesity, sleep apnea, Hashimoto’s thyroid disease, gum disease,
and diabetes in remission. He also grounds his request for
compassionate release on the need to be released to attend his
aging and ailing father. The record reflects that the defendant
has received both doses of the Moderna COVID-19 vaccine. His
first dose was in January 2021 and his second dose was in February
2021. The record does not reflect that he has contracted COVID-

19 before or since the vaccinations.

DISCUSSION
The applicable statute, 18 U.S.C. § 3582(c) (1) (A), provides,
in pertinent part, that, upon appropriate motion, the Court “may
reduce the term of imprisonment . . . if it finds that
‘extraordinary and compelling reasons’ warrant such a reduction.”
It is settled that the burden is on the defendant to prove that

extraordinary and compelling reasons exist for compassionate
Case 3:15-cr-00101-REP Document 86 Filed 08/17/21 Page 5 of 12 PagelD# 823

release under § 3582(c)(1) (A) (i). United States v. White, 378 F.

 

Supp.3 784, 785 (W.D. Mo. 2019).

The “mere existence of COVID-19 in society and the possibility
that it may spread to a particular prison alone cannot
independently justify compassionate release, especially
considering the Bureau of Prison’s statutory role, and extensive
professional efforts to curtail the virus’ spread. United States
v. Raia, 954 F.3d 594, 597 (3rd Cir. 2020). In assessing whether
the record shows the existence of extraordinary and compelling
reasons for compassionate release, courts consider, inter alia,
the guidance of the CDC, and non-binding policy statements of the
United States Sentencing Guidelines. See United States v. Beck,
425 F. Supp. 3d 573, 581-82 (M.D.N.C. 2019). The guidelines teach
that, to constitute extraordinary and compelling reasons for
compassionate release, medical conditions must be serious. Also,
it is generally true that “chronic conditions that can be managed
in prison are not a sufficient basis for compassionate release.”
United States v. Ayon-Nunez, No. 1:16-cr-130, 2020 WL 704785, at
*2-3 (E.D. Cal. Feb. 12, 2020).

To establish existence of “extraordinary and compelling”
reasons for compassionate release because of COVID-19, the
defendant must show “both a particularized susceptibility to the

disease and a particularized risk of contracting the disease at
Case 3:15-cr-00101-REP Document 86 Filed 08/17/21 Page 6 of 12 PagelD# 824

 

[his] prison facility.” United States v. Feiling, 453 F. Supp.3d

832, 840 (E.D. Va. 2020); United States v. White, F. Supp.3d

 

, 2020 WL 1906845, at *1 (E.D. Va. April 23, 2020).
1. Particularized Susceptibility

The defendant has established that he suffers from

hypertension, hyperlipidemia, severe obesity, sleep apnea,
Hashimoto’s thyroid disease, gum disease, and diabetes in
remission. Some of those conditions present a greater

susceptibility to COVID-19. However, the fact that a defendant
has established a higher susceptibility to COVID-19 does not
resolve the particularized susceptibility requirement because
identified risk factor conditions must be serious to constitute
extraordinary and compelling reasons. It appears from the record
that the conditions on which Smith bases his motion are “chronic
conditions that can be managed in prison [and thus] are not a

sufficient basis for compassionate release.” United States v.

 

Ayon-Nunez, No. 1:16-cr-130, 2020 WL 704785, at *2-3 (E.D. Cal.
Feb. 12, 2020). In addition, Smith has not established that his
medical needs cannot be met while incarcerated and, indeed, the
medical records filed herein outline that he receives regular
medical care, adjustment of his medications, and testing related
to the chronic health issues. Smith’s diabetes is in remission

but he remains severely obese.
Case 3:15-cr-00101-REP Document 86 Filed 08/17/21 Page 7 of 12 PagelD# 825

The record also shows that Smith has been fully vaccinated
against COVID-19 since February 2021. Smith received both doses
of the Moderna vaccine. According to the vaccine manufacturers
and the CDC, that vaccination protects individuals from getting
sick with COVID-19 and prevents those individuals who contract
breakthrough infections from getting seriously ill even if they do
contract the virus. Key Things to Know About COVID-19 Vaccines,
cbc (May 23, 2021), https://www.cdc.gov/coronavirus/2019-ncov/
vaccines/keythingstoknow.html. And, the CDC says that the Moderna
vaccine is 94.1% effective at preventing illness from COVID-19.
Moderna COVID-19 Vaccine Overview and Safety, CDC (Apr. 5, 2021),
https: //www.cde.gov/coronavirus/2019-ncov/vaccines/different-
vaccines/Moderna.html.

Further, because the vaccine mitigates the risk of
contracting COVID-19, the defendant must provide other evidence to
establish an extraordinary and compelling reason for compassionate
release based upon his concern about contracting the virus.
United States v. Stoddard, No. 1:14cr76, 2021 WL 2379568, at *5
(E.D. Va. Va. June 9, 2021); United States v. Cabaase, No.
2:10cr57, 2021 WL 2346106, at *4 (E.D. Va. June 8, 2021); United

States v. Jones, No. 3:19cr105, 2021 WL 217157, at *5 (E.D. Va.

Jan. 21, 2021). Smith has been vaccinated, and he has not made
Case 3:15-cr-00101-REP Document 86 Filed 08/17/21 Page 8 of 12 PagelD# 826

the showing that he nonetheless suffers from any extraordinary
condition that is terminal or severely limits his ability to
function in a correctional setting.

In sum, Smith has not met the particularized susceptibility
risk facet of the applicable test.

2. Particularized Facility Risk

Nor has Smith met the particularized facility risk component
of the appropriate test. His motion cites press releases and
information respecting the instances of COVID-19 among inmates and
staff at BOP facilities nationwide, but provides no real
evidentiary support of a particularized risk of contracting the
disease at FCI Petersburg Low, the defendant’s facility of
incarceration. Further, the record reflects that, at the time of
the filing of the Government’s papers, FCI Petersburg Low had no
active case of COVID-19 among inmates, no active cases of COVID-
19 among staff, and 275 inmates and 39 staff members who had
previously recovered from COVID-19. In addition, all inmates who
have tested positive are being appropriately treated and isolated
in accord with the appropriate CDC guidelines that have been
adopted by the Bureau of Prisons. The record also shows that a

very high level of vaccinations (inmates and staff) has been

achieved at FCI Petersburg Low.
Case 3:15-cr-00101-REP Document 86 Filed 08/17/21 Page 9 of 12 PagelD# 827

On this record, Smith has not met the particularized facility
component of the applicable test.

3. Need to Care for a Parent

Smith also asserts that the desire and need to care for an
ailing parent is ground for a compassionate release. Other courts
have confronted this issue and have held that a need to care for,
or a desire to care for, an ailing parent is not a sufficient basis
for compassionate release. See, e.g., United States v. Ingram,
No. CR CJH-15-392, 2020 WL 3183698, at *2 (D. Md. June 15, 2020)
in which the court, citing a collection of cases, explained that

a parent’s health is not an extraordinary and compelling reason

under 18 U.S.C. § 3582(c) (1) (A). The decision in Ingram is
persuasive and the Court subscribes to it here. Moreover, the

record shows that there are others who can care for Smith's father.
Accordingly, his request for compassionate release based on the
desire to care for a parent will be denied.

4. Assessment Under 18 U.S.C. § 3553 (a)

But, even if Smith had met the particularized risk assessment
and the particularized facility assessment (which he has not), it
would be appropriate to deny compassionate release in perspective
of the sentencing factors prescribed by 18 U.S.C. § 3553(a).
Compassionate release, of course, is appropriate only where the

defendant is not a danger to the safety of any other person or of
Case 3:15-cr-00101-REP Document 86 Filed 08/17/21 Page 10 of 12 PagelD# 828

the community. The defendant argues, in conclusory fashion, that
he is not a danger to the community. That, he says, is largely
because he is a non-violent drug offender, has a clear record in
prison (no infractions), is in a low security facility, and his
prison work and programming has been outstanding.

Those arguments ignore the fact that Smith orchestrated a vast
conspiracy of drug distribution and was fully prepared to use
firearms to protect himself, his product, and his profits. That
is evidenced by the fact that he kept weapons readily at hand.
Further, courts long ago accepted that drug trafficking is a
dangerous trade and that drugs present great risks to those who
use them. Thus, the nature and circumstances of the underlying
offense teach that Smith has proved to be a danger to society.
That is underscored by the history and characteristics of the
defendant. His criminal history is a significant one. It
reflects several convictions for drug trafficking offenses for
which Smith received virtually no punishment and benefited not at
all from the leniency previous extended by the courts. So, the
records counsels against a finding that Smith is not dangerous and
likewise counsels against release.

Additionally, the Court must consider the need for the
sentence to reflect the seriousness of the offense, to promote

respect for the law, and to provide just punishment, to provide

10
Case 3:15-cr-00101-REP Document 86 Filed 08/17/21 Page 11 of 12 PagelD# 829

adequate deterrence, and protection of the public. 18 U.S.C. §
3553(a) (2). In this case, the seriousness of the offense weighs
heavily against release because of the extremely serious offense
conduct and the extensive drug dealing while in possession of
weaponry necessary to protect profits and person. The structure
of the operation also counsels against reducing the defendant’s
sentence as does Smith’s role in the conspiracy. The defendant
was not a small-time drug dealer. He operated a vast drug
trafficking enterprise. Further, the defendant’s criminal history
illustrates that he is at a high risk of recidivism. He was
accorded extensive leniency yet committed the same kinds of
offenses time after time. And his crimes became increasingly
serious over time. In addition, Smith committed the offenses of
conviction here while under a period of good behavior for
conviction of conspiracy to distribute cocaine in state court.
The defendant's best argument for compassionate release is
rehabilitation in prison. Of course, rehabilitation standing
alone cannot be considered as an extraordinary and compelling

reason for compassionate release. United States v. Hill, No.

 

3:14crl14, 2020 WL 6049912, at *5 (E.D. Oct. 13, 2020).

Nonetheless, it is appropriate to consider rehabilitation as part
of the analysis under 18 U.S.C. § 3553 and the defendant here has

made significant effort toward rehabilitation. However, his

11
Case 3:15-cr-00101-REP Document 86 Filed 08/17/21 Page 12 of 12 PagelD# 830

efforts at rehabilitation simply do not outweigh the seriousness
of his crimes, the extensive criminal history that is his, and the

danger that he poses to the public. United States v. Pilgrim, No.

 

3:19cr50, 2021 WL 2003548, at *4 (E.D. Va. May 19, 2021). on

balance, the 3553(a) factors counsel against granting relief.

CONCLUSIONS
For the foregoing reasons, the defendant’s SECOND MOTION FOR
COMPASSIONATE RELEASE PURSUANT TO SECTION 603(b) OF FIRST STEP ACT
(ECF No. 77) will be denied.
It is so ORDERED.

/s/ fst?

Robert E. Payne
Senior United States District Judge

Richmond, Virginia
Date: August (7, 2021

12
